Filed 6/17/15
                           CERTIFIED FOR PUBLICATION

                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            SECOND APPELLATE DISTRICT

                                     DIVISION SEVEN


GABRIEL L. ROMAN et al.,                          B246841

        Plaintiffs and Appellants,                (Los Angeles County
                                                  Super. Ct. No. BC469016)
        v.

BRE PROPERTIES, INC. et al.,

        Defendants and Respondents.




        APPEALS from the judgment and orders of the Superior Court of Los Angeles
County, Suzanne G. Bruguera, Judge. Affirmed in part, reversed and remanded in part.
        Gabriel L. Roman and Luminita Roman, in pro. per., for Plaintiffs and Appellants.
        Horvitz & Levy, Peter Abrahams and Julie L. Woods, for Defendants and
Respondents, BRE Properties, Inc. and BRE Villa Azure, LLC.
                                _______________________
       Gabriel L. Roman and his live-in caregiver and former wife, Luminita Roman,
representing themselves in this court as they did in the trial court, appeal from the
judgment entered after the court granted summary judgment in favor of BRE Properties,
Inc. and BRE Villa Azure, LLC (collectively BRE) terminating the Romans’ lawsuit
alleging BRE had engaged in disability discrimination when the Romans attempted to
view available units at the Villa Azure apartment complex. The Romans contend the trial
court improperly sustained BRE’s objections to significant portions of their evidentiary
presentation and erred in granting summary judgment because they had demonstrated the
existence of triable issues of material facts as to their claims for housing discrimination
and failure to accommodate Gabriel Roman’s disabilities. They also contend the trial
court abused its discretion in awarding BRE costs. We affirm the order granting
summary judgment but reverse and remand the order awarding costs for further
proceedings in light of the Supreme Court’s recent decision in Williams v. Chino Valley
Independent Fire District (2015) 61 Cal. 4th 97 (Williams).
                  FACTUAL AND PROCEDURAL BACKGROUND
       1. The Romans’ Visit to the Villa Azure Apartment Complex
       On November 2, 2009, shortly before 3:00 p.m., the Romans went to the 624-unit
Villa Azure apartment complex without an appointment with the goal of inspecting a
two-bedroom apartment that Ms. Roman had seen advertised on-line for a monthly rent
          1
of $1,499. Before traveling to the apartment complex, Ms. Roman had spoken by
telephone with Melissa Salguero, an employee in the leasing office, who told her the
leasing agents were fully booked for that day and, if she elected to come without an
appointment in any event, she risked not being able to see an apartment. Ms. Roman
responded that she and Mr. Roman would take their chances.



1
       The two-bedroom units offered at this price were “bonded,” which the parties
explain means leased at a discounted, below-market rate for the benefit of low income
individuals.
                                              2
      Once the Romans were at the apartment complex, Ms. Roman was told by
Salguero the leasing agents were busy with clients and no one was available to show her
an apartment at that time. Ms. Roman asked Salguero if Salguero could show the
Romans the two-bedroom unit, and Salguero said she could not. After waiting for some
period, Ms. Roman approached leasing agent Brian Metran, who was then sitting at his
desk without a client present. Exactly what occurred from this point forward is disputed,
but the parties agree the Romans left without seeing any apartments, never returned to the
Villa Azure complex and never submitted a rental application (although the following
day Ms. Roman apparently made an appointment to view an apartment on November 5,
2009, an appointment she did not keep).
      According to the Romans, Ms. Roman initially asked to see the general manager,
and Metran told her he was not there. She then said to Metran they were there to see the
two-bedroom units for rent. Metran replied they would have to make an appointment and
return another day, explaining the company’s policy was not to show apartments to walk-
ins. Ms. Roman asked Metran to waive the policy as a reasonable accommodation
because Mr. Roman was emotionally disabled and they could not know whether he would
feel well enough to be able to return at a specified future time. Metran explained he was
not authorized to waive the policy. Ms. Roman then suggested, rather than try to
convince her why he could not show them the $1,499/month apartment, he actually show
it to them. Metran replied the $1,499 apartments were all taken. Asked about other two-
bedroom apartments, Metran said there were no two-bedroom apartments available at any
price at that time. Ms. Roman asked Metran for his name and to confirm in writing that
there were no $1,499/month units available, which he did. The Romans then left.
      According to BRE, Metran agreed to speak to Ms. Roman, but cautioned he had
several upcoming appointments and other guests waiting to see him in the lobby.
Although he was alone at his desk when Ms. Roman approached, he was inputting
customer information into his BRE computer from a showing he had just completed.
When asked about the $1,499/month apartment, Metran told Ms. Roman none was

                                            3
available. He also told Ms. Roman he would be happy to show her apartments later that
day if she was willing to wait and suggested, as an alternative, she schedule an
appointment for another day. Ms. Roman, however, insisted on being shown apartments
immediately, ahead of scheduled appointments and other prospective applicants because
Mr. Roman was “handicapped.” In his declaration in support of summary judgment,
Metran stated Ms. Roman did not explain the nature of Mr. Roman’s disability and he did
not suspect Mr. Roman was disabled prior to Ms. Roman’s comment.
       2. The Romans’ Lawsuit for Disability Discrimination
       On September 6, 2011 the Romans sued BRE for injunctive and declaratory relief
and damages, alleging disability discrimination in violation of the Fair Employment and
Housing Act (FEHA) (Gov. Code, § 12955), the Unruh Civil Rights Act (Civ. Code,
§ 51), Civil Code section 54, commonly called the Disabled Person Act (DPA), and
Business and Professions Code section 17200 (UCL), as well as negligence (based on the
duty to operate rental premises in a manner that was free of discrimination and to train
                               2
employees to fulfill that duty). With respect to the Romans’ standing to allege violations
of the statutes cited, the complaint alleged Mr. Roman is a “qualified person with a
disability, as defined within the meaning of California Government Code, § 12955.3” and
Ms. Roman his live-in caregiver and former wife. The complaint elaborated, “Gabriel L.
Roman is emotionally and physically disabled. One of his diagnoses is major depression,
also as a result of a car accident from January 2009, [he] sustained a herniated disc
[causing him] excruciating low back and right leg pain, for which he had undergone spine
surgery since, on July 30, 2010.” The complaint further alleged Mr. Roman has a


2
        The Romans also sued Level One, LLC, and its parent company, L1 Holdings,
Inc., which they alleged BRE had hired to make and receive customer calls on its behalf.
According to the complaint, Level One illegally recorded calls made by Ms. Roman
without her consent, violating Penal Code section 632 and her common law right of
privacy. Those causes of action were resolved as to all defendants, and Level One and
L1 Holdings were dismissed from the lawsuit prior to the summary judgment motion at
issue in this appeal.
                                             4
voucher for rental assistance through the federal government’s Section 8 housing
program, which allows him and his caregiver to rent a two-bedroom apartment with the
local housing authority paying costs in excess of 40 percent of Mr. Roman’s adjusted
monthly income.
       In addition to reciting the events of November 2, 2009, the complaint alleged that
approximately a month earlier Ms. Roman had been advised by BRE employees or its
agents that BRE did not accept Section 8 housing vouchers at any of their rental
properties. Ms. Roman thereafter spoke to individuals in BRE’s legal department,
including general counsel Kerry Fanwick, and asked if an exception to the policy against
accepting Section 8 vouchers could be made as a reasonable accommodation for
Mr. Roman’s disability. The Romans allege Ms. Roman was told by Mary Finley (a
nonlawyer manager of risk and legal affairs) such an exception would be made but she
was advised not to discuss the Section 8 voucher with the on-site leasing agents when she
and Mr. Roman went to see units. Finley said the legal department would make sure the
voucher was accepted once the Romans found a unit they wanted to rent.
       The day after the Romans’ unsuccessful visit to Villa Azure, Ms. Roman sent an
email to Fanwick complaining about the discrimination they had encountered. During
the following week Ms. Roman, Fanwick and Finley exchanged a series of telephone
calls and emails in which BRE again insisted no two-bedroom apartments had been
available at Villa Azure on November 2, 2009 and denied there had ever been an
agreement to accept Mr. Roman’s Section 8 vouchers as an accommodation for his
disability.
       3. BRE’s Motion for Summary Judgment
              a. The moving papers
       Prior to June 8, 2012, when BRE moved for summary judgment, the Romans had
refused to respond to any discovery propounded by BRE and did not appear for their
depositions. In its moving papers BRE argued Ms. Roman lacked standing to assert
claims relating to disability discrimination, there was no evidence Mr. Roman was

                                            5
disabled within the meaning of the statutes asserted as the bases for his claims, the
Romans’ demand to be seen immediately was not a reasonable or necessary
accommodation and acceptance of Section 8 housing vouchers is not required as a
reasonable accommodation for a disability. BRE also asserted there is no reasonable
accommodation requirement under the Unruh Act and no cause of action for negligent
failure to provide reasonable accommodation. In addition, BRE contended the Romans
could not prove causation or damages because any injury suffered was the result of the
unavailability of two-bedroom apartments at a price the Romans were willing to pay and
not the alleged failure to accommodate Mr. Roman’s disability.
       In support of its motion BRE presented evidence of rent rolls, which it asserted
demonstrated there were no two-bedroom apartments available to rent for $1,499 during
the period November 2 through November 5, 2009. BRE also submitted declarations
from Metran and Finley concerning their respective interactions with the Romans.
              b. The Romans’ opposition papers
       In opposition the Romans submitted their own declarations, which essentially
                                                                                        3
repeated the description of events from their perspective as alleged in the complaint. In
their memorandum of points and authorities the Romans in part argued that Ms. Roman,
as Mr. Roman’s live-in caregiver, had standing under Government Code section 12955,
                                                                              4
subdivision (m), as a person “associated with” a person who has a disability and that,

3
       One difference between the allegations in the unverified complaint and
Ms. Roman’s sworn declaration in opposition to BRE’s motion concerned Ms. Roman’s
explanation to Metran as to the need to waive the policy of not showing apartments
without an appointment. In paragraph 20 of the complaint the Romans alleged
Ms. Roman explained that Mr. Roman “is disabled, that he has good days and bad days
due to his disability, and that day was a good day for him.” In her declaration
Ms. Roman stated, “I then told him that I am asking him to waive the policy as
reasonable accommodation request considering that Mr. Roman is with me and disabled
and he will not be able to come any time.”
4
       The week before the continued hearing date on the summary judgment motion,
and more than three weeks after filing their opposition memorandum, the Romans filed a
request for judicial notice of a 2004 joint statement by the United States Departments of
                                               6
having clearly stated to Metran that Mr. Roman was disabled when visiting Villa Azure
on November 2, 2009, it was BRE’s responsibility to ask for additional proof if it
believed it was necessary. The Romans also argued the accommodations requested—
being shown an apartment without first making an appointment notwithstanding BRE’s
policy not to do so and accepting Section 8 housing vouchers—were both reasonable and
necessary under the circumstances. In addition, they asserted (and stated in their
declarations) that as a result of his mistreatment at Villa Azure Mr. Roman suffered
“emotional and mental injuries that complicated and worsened his clinical depression and
mental stability which affected his perception of physical pain, including right leg pain,
headaches and chest pain,” and Ms. Roman suffered “general damages which naturally
arise out of discriminatory acts directed toward any individual, including inconvenience,
worry, sadness, humiliation, depression, etc.”
       Ms. Roman’s declaration also stated in her initial conversation with Fanwick in
October 2009 she told him Mr. Roman “is a person living with disabilities” and is unable
to work because he is disabled and lives on his monthly payments from the federal
government’s Supplemental Security Income (SSI) program. On October 7, 2009
Ms. Roman told Finley Mr. Roman is disabled and on SSI. Her declaration contained no
other description or details of Mr. Roman’s disability. Similarly, other than the assertion
that BRE’s discrimination worsened his clinical depression and mental stability, Mr.
Roman’s declaration contained no description of his disability. No medical records or
other evidence of that disability was provided with the Romans’ opposition papers.




Housing and Urban Development and Justice on reasonable accommodations under the
federal Fair Housing Act (42 U.S.C. §§ 3601-3619). The Romans pointed to a footnote
in the joint statement that stated, “The Fair Housing Act’s protection against disability
discrimination covers not only home seekers with disabilities but also buyers and renters
without disabilities who live or are associated with individuals with disabilities
[citations].”
                                             7
              c. The hearing on the motion; the court’s ruling
       After BRE filed evidentiary objections to the Romans’ declarations and a reply
memorandum, the court heard oral argument on September 12, 2012. During the hearing
counsel for BRE specifically argued, “Fundamental to a claim for disability
discrimination, a claimant must suffer from a disability as defined by FEHA. So not just
a disability but a qualified disability under FEHA. . . . And the FEHA definition is
incorporated into the Unruh and Disabled Persons Act. To this point, the plaintiffs have
not attempted to demonstrate to this court by competent evidence Mr. Roman’s disability.
They simply refer the court and BRE to their complaint and to their own say-so, thereby
failing to satisfy their burden to create triable issues of material fact as to that element.”
Counsel then turned to other aspect of BRE’s arguments in support of its motion.
       Ms. Roman responded to the moving parties’ argument on behalf of both
plaintiffs. For the most part, she simply repeated her version of the events that had
                                                                           5
precipitated the lawsuit and did not respond to BRE’s legal arguments. With respect to
the issue of presenting at least prima facie evidence that Mr. Roman suffered a disability
within the meaning of the governing statutes, Ms. Roman insisted, as the Romans had in
their opposition papers, “[i]f Mr. Metran would have been not satisfied that Mr. Roman is
disabled, it would have been incumbent upon him to request more proof of his disability.”
She did not direct the court to any evidence in either opposition declaration or additional
material otherwise in the record that established Mr. Roman’s disability within the
meaning of FEHA, nor did she ask for a continuance to enable the Romans to provide the



5
       In her account in court of what had occurred on November 2, 2009, Ms. Roman
gave a much more expansive description of her statement to Metran concerning the need
for BRE to waive its policy of not showing apartments to walk-ins: “I informed him that,
‘Mr. Roman is with me. He’s a person living with disabilities. He has good days and
bad days. Today happens to be a good day. We don’t know how he’s going to feel
tomorrow or [any] other day. You’re pretty far from where we are at; so I’m asking you
to waive your rule, policy, and procedure as not to show units to walk-ins and to show us
a two-bedroom for rent.”
                                               8
court with that essential information. The court concluded the hearing without indicating
whether it was inclined to grant or deny the motion.
          On September 28, 2012 the court issued its ruling granting BRE’s motion for
summary judgment in its entirety. Although BRE had apparently submitted a proposed
order granting the motion following the September 12, 2012 hearing, as suggested by the
      6
court, on October 22, 2012 the court signed and filed its order granting the motion by
interlineating a proposed order that had been submitted with BRE’s original moving
papers in June 2012. The sole basis given by the court for its ruling was “Plaintiffs’
failure to carry burden with admissible evidence.” On the same date the court signed and
filed its rulings on BRE’s evidentiary objections, sustaining most, but not all, of the
objections. BRE gave notice of the entry of the orders on November 2, 2012.
          Judgment was entered on December 21, 2012. As entered, the judgment provided,
“As prevailing party under Civil Procedure Code sections 1032 and 1033.5, BRE is
entitled to an award of allowable costs as a matter of right.”
          4. The Award of Costs
          BRE sought costs of $4,994.98. Relying principally on this court’s decision in
Cummings v. Benco Building Services (1992) 11 Cal. App. 4th 1383, the Romans moved
to strike the cost bill, arguing it would be an abuse of discretion to award costs to a
prevailing party defendant in a FEHA case unless the plaintiffs’ claims were frivolous,
unreasonable or groundless—a standard the Romans asserted was not satisfied in this
case. The Romans additionally argued certain of the costs for which BRE sought
reimbursement were unnecessary (an argument that is not repeated on appeal) and,
alternatively, requested that they be excused from paying the award by demonstrating
hardship/inability to pay.



6
       The Romans submitted a proposed order denying the motion following the
hearing. In addition, the Romans filed objections to the proposed order submitted by
BRE.
                                               9
       The court denied the motion to tax costs. The court ruled the “frivolous,
unreasonable or groundless” standard applied in FEHA cases only to an award of
attorney fees to a prevailing party defendant, not an award of costs under Code of Civil
                                         7
Procedure section 1032, subdivision (b), citing Knight v. Hayward Unified School Dist.
(2005) 132 Cal. App. 4th 121 and Perez v. County of Santa Clara (2003) 111 Cal. App. 4th
671, both of which had disagreed with our contrary holding in Cummings. (Our decision
in Cummings had reversed a combined award of attorney fees and costs as an abuse of
discretion.) In addition, the court explained, the Romans had asserted several statutory
claims in addition to their FEHA cause of action; and the mandatory provision in section
1032, subdivision (b), governed the award of costs to the successful party on those causes
of action. The court also ruled California law does not exempt an unsuccessful indigent
party from an award of costs; and, in any event, there was no evidence of Ms. Roman’s
indigency. Finally, the court found the costs BRE sought to recover were both
reasonably necessary and reasonable in amount. The court awarded the full $4,994.98
sought by BRE.
       The Romans filed separate notices of appeal from the judgment and the
postjudgment order denying their motion to tax costs and awarding costs. We
consolidated the two appeals.
                                      DISCUSSION
       1. Standard of Review
       A motion for summary judgment is properly granted only when “all the papers
submitted show that there is no triable issue as to any material fact and that the moving
party is entitled to a judgment as a matter of law.” (§ 437c, subd. (c).) We review a grant
of summary judgment de novo and decide independently whether the facts not subject to
triable dispute warrant judgment for the moving party as a matter of law. (Schachter v.
Citigroup, Inc. (2009) 47 Cal. 4th 610, 618; Intel Corp. v. Hamidi (2003) 30 Cal. 4th 1342,


7
       Statutory references are to this code unless otherwise indicated.
                                             10
1348.) The evidence must be viewed in the light most favorable to the nonmoving party.
(Ennabe v. Manosa (2014) 58 Cal. 4th 697, 703; Schachter, at p. 618.)
       When a defendant moves for summary judgment in a situation in which the
plaintiff would have the burden of proof at trial by a preponderance of the evidence, the
defendant may, but need not, present evidence that conclusively negates an element of
the plaintiff’s cause of action. Alternatively, the defendant may present evidence to
“‘show[] that one or more elements of the cause of action . . . cannot be established’ by
the plaintiff.” (Aguilar v. Atlantic Richfield, Co. (2001) 25 Cal. 4th 826, 853; see § 437c,
subd. (p)(2).) “‘“‘The moving party bears the burden of showing the court that the
plaintiff “has not established, and cannot reasonably expect to establish,”’ the elements of
his or her cause of action.”’” (Ennabe v. Manosa, supra, 58 Cal.4th at p. 705; accord,
Wilson v. 21st Century Ins. Co. (2007) 42 Cal. 4th 713, 720 [same]; Kahn v. East Side
Union High School Dist. (2003) 31 Cal. 4th 990, 1002-1003 [“the defendant must present
evidence that would preclude a reasonable trier of fact from finding that it was more
likely than not that the material fact was true [citation], or the defendant must establish
that an element of the claim cannot be established, by presenting evidence that the
plaintiff ‘does not possess and cannot reasonably obtain, needed evidence’”].) Once the
defendant’s initial burden has been met, the burden shifts to the plaintiff to demonstrate,
by reference to specific facts, not just allegations in the pleadings, there is a triable issue
of material fact as to the cause of action. (§ 437c, subd. (p)(2); Aguilar, at p. 850.)
       2. Summary Judgment Was Properly Granted Based on the Romans’ Failure
          To Present Any Evidence Gabriel Roman Suffered from a Disability
       FEHA prohibits, as unlawful discrimination, a “refusal to make reasonable
accommodations in rules, policies, practices, or services when these accommodations
may be necessary to afford a disabled person equal opportunity to use and enjoy a
dwelling.” (Gov. Code, § 12927, subd. (c)(1).) “In order to establish discrimination
based on a refusal to provide reasonable accommodations, a party must establish that he
or she (1) suffers from a disability as defined in FEHA, (2) the discriminating party knew
of, or should have known of, the disability, (3) accommodation is necessary to afford an
                                             11
equal opportunity to use and enjoy the dwelling, and (4) the discriminating party refused
to make this accommodation.” (Auburn Woods I Homeowners Assn. v. Fair Employment
& Housing Com. (2004) 121 Cal. App. 4th 1578, 1592.)
       Government Code section 12955.3 provides that “disability” includes “any
physical or mental disability as defined in [Government Code] Section 12926.
Government Code section 12926, subdivision (j)(1), in turn, defines “mental disability”
to include “any mental or psychological disorder or condition . . . that limits a major life
activity,” that is, that “makes the achievement of the major life activity difficult.” (Gov.
Code, § 12926, subd. (j)(1)(B).) “Physical disability” includes any physiological disease,
disorder or condition that both affects one or more body systems (“neurological,
immunological, musculoskeletal, special sense organs, respiratory, including speech
organs, cardiovascular, reproductive, digestive, genitourinary, hemic and lymphatic, skin
and endocrine”) and “limits a major life activity.” (Gov. Code, § 12926, subd. (m)(1).)
Government Code section 12926.1, subdivision (c), further defines mental disabilities to
include “clinical depression” and states, “[T]he Legislature has determined that the
definitions of ‘physical disability’ and ‘mental disability’ under the law of this state
require a ‘limitation’ upon a major life activity, but do not require, as does the federal
Americans with Disabilities Act of 1990, a ‘substantial limitation.’ This distinction is
intended to result in broader coverage under the law of this state than under that federal
act. Under the law of this state, whether a condition limits a major life activity shall be
determined without respect to any mitigating measures . . . .”
       The DPA incorporates as its definition of “disability” the definitions contained in
Government Code section 12926. (Civ. Code, § 54, subd. (b)(1).) Similarly, the Unruh
Civil Rights Act incorporates the definitions of mental or physical disability included in
Government Code sections 12926 and 12926.1. (Civ. Code, § 51, subd. (e)(1).)
       Apparently recognizing the essential nature of this element of their claims, the
Romans alleged in their complaint that Mr. Roman “is a qualified person with a



                                              12
                                                                                         8
disability, as defined within the meaning of California Government Code § 12955.3.” In
its motion for summary judgment, however, based on the Romans’ failure to respond to
written discovery or appear for their depositions, BRE argued, notwithstanding that
allegation, there was no evidence Mr. Roman was disabled within the meaning of FEHA
and, therefore, entitled to the protection of FEHA or the other statutes upon which they
                   9
based their claims. That was sufficient to shift to the Romans the burden to make a
prima facie showing that Mr. Roman was, in fact, disabled within the meaning of the
relevant statutes. (See Ganoe v. Metalclad Insulation Corp. (2014) 227 Cal. App. 4th
1577, 1582 [defendant’s summary judgment motion can consist of plaintiff’s factually
devoid discovery response from which an absence of evidence can be inferred]; Mastro v.
Petrick (2001) 93 Cal. App. 4th 83, 87 [defendant may rely upon factually insufficient
discovery response by plaintiff to show that plaintiff cannot establish an essential element
of the cause of action sued upon].)
       Remarkably, the Romans did not answer this argument by offering any factual
support for their allegation that Mr. Roman was disabled. Rather than presenting any
medical evidence of a disability as defined by FEHA or even a discussion in
Mr. Roman’s declaration of the nature of his disability and its impact on a major life
activity, they focused exclusively on what they believed were BRE’s obligations during

8
        Although the Romans are representing themselves, Mr. Roman is no stranger to
disability rights litigation. (See, e.g., Roman v. Jefferson at Hollywood LP (9th Cir.
2012) 495 Fed.Appx. 804, 805 [2012 U.S. App. Lexis 22518] [affirming district court’s
2011 dismissal of federal Fair Housing Act lawsuit in which Mr. Roman, representing
himself, alleged reasonable accommodation discrimination based on landlord’s failure to
waive a $75 per month storage fee and refusal to immediately move him to a top-floor
unit].)
9
       BRE’s separate statement of undisputed facts filed with its moving papers on
June 8, 2012 identified the discovery that had been served and noted that the Romans had
not served responses or objections as of the due dates or at any time prior to the filing of
the motion, nor had they moved for a protective order to limit their discovery obligations.
Among the written discovery demands were requests for information and documents
concerning Mr. Roman’s physical, mental or emotional conditions.
                                            13
the encounter on November 2, 2009, insisting Ms. Roman’s statement to Metran that
Mr. Roman was disabled was sufficient to trigger a duty to inquire further if there was
any doubt as to the legitimacy of that assertion. Whether or not that was an accurate
interpretation of BRE’s duties when an individual with a disability asks to see an
apartment without an appointment, it is entirely insufficient to meet the Romans’ burden
of demonstrating by admissible evidence a triable issue of material fact regarding
Mr. Roman’s claimed disability under FEHA, the DPA and the Unruh Civil Rights Act.
Absent such evidence, summary judgment was properly granted to BRE. (See Gelfo v.
Lockheed Martin Corp. (2006) 140 Cal. App. 4th 34, 47 [“To qualify as a member of the
protected class under FEHA, Gelfo must demonstrate his impairment constitutes a
disability according to the statutory definition. [Citation.] It is insufficient for Gelfo
simply to allege a disability or to identify an injury or physical condition.”].)
       On appeal the Romans attempt to overcome this fatal deficiency in their
opposition papers by asserting in the argument portion of their opening brief, “As
evidenced above in the facts of the case, the record before the Trial Court shows that
admissible evidence was brought forth by Mr. Roman that he is disabled.” That
statement is unsupported by any citation to the record and is properly disregarded. (Cal.
Rules of Court, rule 8.204(a)(1)(C) [any reference to a matter in the record must be
supported by a citation to the volume and page number of the record where the matter
appears]; see Paiva v. Nichols (2008) 168 Cal. App. 4th 1007, 1037; Schmidlin v. City of
Palo Alto (2007) 157 Cal. App. 4th 728, 738.) Moreover, nowhere in their 10 page
statement of facts (or the four page statement of the case) do the Romans cite to
admissible evidence properly before the trial court on the motion for summary judgment
demonstrating that Mr. Roman suffers from a disability within the meaning of FEHA.
Instead, the Romans identify only allegations in their unverified complaint, portions of
the declarations submitted in opposition to the motion describing statements made by
Ms. Roman to BRE’s employees or agents and the requests for fee waiver and
accommodations Mr. Roman had presented to the trial court prior to the summary

                                              14
judgment hearing. None of these sources constituted prima facie proof of Mr. Roman’s
disability.
       Citation to their own pleading is meaningless: It is fundamental that to defeat
summary judgment a plaintiff must show “specific facts” and cannot rely on allegations
of the complaint. (Regional Steel Corp. v. Liberty Surplus Ins. Corp. (2014)
226 Cal. App. 4th 1377, 1388; Spitzer v. Good Guys, Inc. (2000) 80 Cal. App. 4th 1376,
1385-1386.) Similarly, neither Ms. Roman’s declaration describing her own statements
regarding Mr. Roman’s disability to BRE employees, whether made orally during the
November 2, 2009 encounter, on the telephone on other occasions, or in email
communications, nor Mr. Roman’s declaration recounting his conversations with
Ms. Roman concerning BRE’s responses, constitutes evidence that Mr. Roman in fact
suffered from a disability within the meaning of FEHA. Even if admissible as a proper,
nonhearsay lay opinion, contrary to the trial court’s rulings sustaining BRE’s evidentiary
              10
objections, the Romans’ conversational use of the term “disability” is not proof that Mr.
Roman’s condition, whatever it may be, equates to a disability within the meaning of the
statutory definitions discussed above. (See Gelfo v. Lockheed Martin Corp., supra,
140 Cal.App.4th at p. 47.)
       Finally, the Romans’ reliance on information in Mr. Roman’s fee waiver request
and requests for accommodations in the trial court, all of which were granted, is entirely
              11
misplaced.         Notwithstanding clear notice that BRE was moving for summary judgment,

10
       Our analysis of the trial court’s order granting summary judgment includes all of
the material presented by the Romans with their opposition papers without regard to the
court’s evidentiary rulings sustaining many of BRE’s objections. It is, therefore,
unnecessary for us to consider the Romans’ challenge to those rulings.
11
        Information purportedly contained in a declaration submitted by Mr. Roman in
support of the Romans’ motion to tax costs is equally unavailing. That document, which
Mr. Roman asked be filed and maintained under seal, was not presented to the court until
after its ruling on summary judgment and was ordered returned to Mr. Roman “unfiled
and not scanned by the court’s imaging system.” Mr. Roman’s request to augment the
record on appeal to include this unfiled document was denied. The Romans cannot
                                            15
among other reasons, on the ground there was no evidence Mr. Roman in fact suffered
from a disability within the meaning of FEHA—an essential element of their claims—the
Romans made a tactical decision to disregard that argument and failed to include with
their opposition papers any information in support of the complaint’s allegation of a
qualifying disability. Material not presented in opposition to the summary judgment
motion itself is not properly considered by the court in ruling on the motion. (See
Yanowitz v. L’Oreal USA, Inc. (2005) 36 Cal. 4th 1028, 1037 [“[b]ecause this case comes
before us after the trial court granted a motion for summary judgment, we take the facts
from the record that was before the trial court when it ruled on that motion”]; Artiglio v.
Corning Inc. (1998) 18 Cal. 4th 604, 608 [appellate court reviews propriety of ruling on
summary judgment “based on the record before the trial court on summary judgment”];
Loggins v. Kaiser Permanente Internat. (2007) 151 Cal. App. 4th 1102, 1109 [“[b]ecause
this case comes before us after the trial court granted a motion for summary judgment, we
consider the evidence in the record before the trial court when it ruled on that motion”].)
       In addition, Mr. Roman filed his requests for a fee waiver and accommodations
under seal in the trial court, as was his right. (Cal. Rules of Court, rules 1.100(c), 3.54.)
In granting the Romans’ request to augment the record on appeal to include those
documents, this Court honored that confidentiality and directed the augmented record be
filed under seal. Although it was entirely proper for the trial court to grant a fee waiver
and accord Mr. Roman reasonable accommodations to ensure his full access to the courts
based on personal information not shared with BRE, under our adversarial system of
justice, BRE was entitled to see and respond to any evidence offered by the Romans in
opposition to its motion for summary judgment: “‘It is a hallmark of our adversary
system that we safeguard party access to the evidence tendered in support of a requested
court judgment. The openness of judicial proceedings serves to preserve both the


demonstrate the superior court committed error in granting summary judgment by relying
on material in a document that was never filed with the trial court, not served on BRE,
and is not part of the record on appeal.
                                              16
appearance and reality of fairness in the adjudications . . . . It is therefore the firmly held
main rule that a court may not dispose of the merits of a case on the basis of ex parte, in
camera submissions.’” (Concepcion v. Amscan Holdings, Inc. (2014) 223 Cal. App. 4th
1309, 1326, quoting Abourezk v. Reagan (D.C.Cir. 1986) 785 F.2d 1043, 1060.)
Accordingly, none of the information contained within these sealed documents was
properly before the trial court in connection with BRE’s summary judgment motion, and
                                                      12
the court committed no error by not considering it.
       3. The Romans Did Not Request a Continuance of the Summary Judgment
          Hearing
       The Romans propounded discovery on BRE and were dissatisfied with the
responses provided. On February 16, 2012 they moved to compel further responses.
BRE opposed the motion, arguing the Romans were not entitled to any further
information because the material sought was protected from discovery by the attorney-
client privilege, no longer existed (video and audio recordings that had been recorded
over) or was irrelevant (unredacted rent rolls providing information on units that were
                                                            13
already leased during the first week of November 2009).          A hearing on the discovery
dispute was held on March 15, 2012, but no ruling was made prior to the hearing on
BRE’s motion for summary judgment. After granting summary judgment, the court ruled

12
       The Romans do not separately address the various statutory bases for their claims
of disability discrimination/failure to make reasonable accommodations. As discussed,
FEHA, the Unruh Civil Rights Act and the DPA all contain the same definition of
disability; and the Romans’ failure to present prima facie proof that Mr. Roman suffered
from a qualifying disability is dispositive of all those claims. Similarly, because
Ms. Roman’s standing is dependent on her claim she was the victim of discrimination
because she was “associated with” a person who has a disability, the gap in Mr. Roman’s
evidentiary presentation defeats her claims as well. Finally, the Romans’ claims for
negligence, violation of the UCL and declaratory relief are all derivative of Mr. Roman’s
disability discrimination claims. They fall with the statutory discrimination claims.
13
        BRE explains in its brief on appeal that it offered to produce unredacted rent rolls
if the Romans would agree to a protective order. The Romans apparently were unwilling
to do so.
                                              17
the motion to compel was moot although it noted some of the issues in dispute had been
resolved.
       Because their motion to compel further discovery was still pending, the Romans
contend the trial court should have denied BRE’s motion for summary judgment under
                                                                   14
section 437c, subdivision (h), to allow more time for discovery.        Although that
provision authorizes the trial court to either continue the hearing on the summary
judgment motion or deny the motion to permit the opposing party to obtain necessary
discovery, it was the Romans’ responsibility to request such an order and to demonstrate,
either in their opposition papers or in a separate application filed no later than their
opposition papers, that the missing discovery was required. (See Frazee v. Seely (2002)
95 Cal. App. 4th 627, 633 [party seeking continuance must show facts to be obtained are
essential to opposing the motion and those facts could not have been presented with the
opposition papers]; see also Lloyd Design Corp. v. Mercedes-Benz of North America, Inc.
(1998) 66 Cal. App. 4th 716, 726 [“[b]y indicating that the court had ‘more than enough’
evidence before it to sustain a ruling in Lloyd’s favor, Lloyd gave the trial court sufficient
reason not to continue the motion for purposes of allowing further discovery”].) They
did neither and, instead, argued the evidence before the court was sufficient to defeat
summary judgment. Accordingly, they have forfeited this argument on appeal.
(Lewinter v. Genmar Industries, Inc. (1994) 26 Cal. App. 4th 1214, 1224 [appellate court
will not review an objection to a trial court ruling on a summary judgment motion when
the objecting party “failed to request a continuance of the hearing on the summary
judgment motion for the purpose of conducting additional discovery”]; see Clark v.


14
        Section 437c, subdivision (h), provides, “If it appears from the affidavits
submitted in opposition to a motion for summary judgment . . . that facts essential to
justify opposition may exist but cannot, for reasons stated, then be presented, the court
shall deny the motion, or order a continuance to permit affidavits to be obtained or
discovery to be had or may make any other order as may be just. The application to
continue the motion to obtain necessary discovery may also be made by ex parte motion
at any time on or before the date the opposition response to the motion is due.”
                                              18
Optical Coating Laboratory, Inc. (2008) 165 Cal. App. 4th 150, 182, fn. 32 [“[t]o the
extent . . . plaintiffs argue in passing that they should have been permitted to conduct
further discovery in connection with the [defendant’s] motion [for summary judgment],
they waived such argument by failing to request a continuance to conduct discovery in
the trial court”].)
       4. The Order Awarding Costs to BRE Must Be Reconsidered in Light of Williams
          v. Chino Valley Independent Fire District
            a. Costs may be awarded to a prevailing defendant in a FEHA action only if
               the court finds the plaintiff brought or continued the litigation without an
               objective basis for believing it had potential merit
       As discussed, the trial court rejected the Romans’ argument, based on this court’s
holding in Cummings v. Benco Building Services, supra, 11 Cal. App. 4th 1383, that a
prevailing defendant in a FEHA action may recover costs only upon a showing that the
lawsuit was frivolous or objectively without foundation, ruling costs were recoverable by
the prevailing party in a FEHA action—plaintiff or defendant—as a matter of right under
                                 15
section 1032, subdivision (b).         Last month in Williams, supra, 61 Cal. 4th 97 the
Supreme Court reached the contrary conclusion, holding Government Code
                                  16
section 12965, subdivision (b),         vests discretion in the trial courts regarding an award of
costs to the prevailing party in a FEHA action as well as with respect to an award of
attorney fees. (Williams, at p. 99.) The Court further held the trial court’s discretion in
awarding either costs or attorney fees is bounded by the rule of Christiansburg Garment
Co. v. EEOC (1978) 434 U.S. 412 [98 S. Ct. 694, 54 L. Ed. 2d 648]: “[A]n unsuccessful
FEHA plaintiff should not be ordered to pay the defendant’s fees or costs unless the

15
       Section 1032, subdivision (b), provides, “Except as otherwise provided by statute,
a prevailing party is entitled as a matter of right to recover costs in any action or
proceeding.”
16
        Government Code section 12965, subdivision (b), in part provides, “In civil
actions brought under this section, the court, in its discretion, may award to the prevailing
party, including the department, reasonable attorney’s fees and costs, including expert
witness fees.”
                                                  19
plaintiff brought or continued litigating the action without an objective basis for believing
it had potential merit.” (Williams, at pp. 99-100.) The Court expressly disapproved
Perez v. County of Santa Clara, supra, 111 Cal. App. 4th 671 and Knight v. Hayward
Unified School Dist., supra, 132 Cal. App. 4th 121, the cases upon which the trial court
had relied, as well as Hatai v. Department of Transportation (2013) 214 Cal. App. 4th
1287, which, like Perez and Knight, had declined to follow our decision in Cummings.
                         17
(Williams, at p. 115.)
       In reaching its conclusion the Williams Court explained that Government Code
section 12965, subdivision (b), “is an express exception to Code of Civil Procedure
section 1032, subdivision (b). Government Code section 12965, subdivision (b), rather
than being silent as to either party’s recovery of costs, expressly states that both parties
are allowed costs in the trial court’s discretion, a standard expressly differing from the
entitlement to costs provided under Code of Civil Procedure section 1032,
subdivision (b).” (Williams, supra, 61 Cal.4th at p. 105.) The Court further held, “[T]he
language and history of Government Code section 12965, subdivision (b), persuade us
the Legislature intended a trial court’s discretion to be exercised in the same manner for
costs as for attorney fees. The statute treats the two in parallel and without distinction,
providing discretion in the award of ‘attorney’s fees and costs’ to a prevailing FEHA
party. [Citation.] . . . And while ordinary costs are generally likely to be smaller than
attorney fees, a broader application of Christiansburg is nonetheless consistent with
legislative policy. In FEHA cases, even ordinary litigation costs can be substantial, and
the possibility of their assessment could significantly chill the vindication of employees’
civil rights.” (Williams, at p. 114.)
       Because it applied an incorrect legal standard at the urging of BRE, the trial court
was not asked to and did not make findings under Christiansburg. In a similar situation,
albeit one dealing with an award of attorney fees to the prevailing FEHA defendant rather

17
      We invited the parties to submit supplemental letter briefs addressing the effect of
Williams on the cost issue in this case.
                                              20
than a discretionary award of costs, this court in Rosenman v. Christensen, Miller, Fink,
Jacobs, Glaser, Weil & Shapiro (2001) 91 Cal. App. 4th 859 held, to avoid undermining
the important public policy issues implicated by an award of fees to the defendant in an
antidiscrimination case, “where the required findings are not made by the trial court, the
matter must be reversed and remanded for findings, unless the appellate court determines
no such findings reasonably could be made from the record.” (Id. at p. 868.)
       Based on the evidence presented by the parties on BRE’s motion for summary
judgment, we cannot say the required finding would be unreasonable in this case. That
is, the trial court might reasonably determine the Romans’ action was objectively without
foundation when brought, thus satisfying the Christiansburg standard for an award of
costs. (See Williams, supra, 61 Cal.4th at p. 115.) At the very least, that is a question
that should be addressed by the trial court in the first instance.
            b. The inclusion of additional theories of liability does not divest the trial
               court of its discretion in awarding costs to a prevailing FEHA defendant
       Whether the cost award was nonetheless proper in this case or a remand for
findings under Williams is necessary turns on the propriety of the trial court’s alternate
ruling that, regardless of the FEHA standard, the mandatory language of section 1032,
subdivision (b), governed the award of costs in this case because the Romans
unsuccessfully pursued causes of action against BRE under several statutes other than
FEHA (the Unruh Civil Rights Act, the DPA and the UCL) and for negligence. This
alternate ground for denying the motion to tax costs, like the court’s FEHA-based ruling
itself, was error.
       None of the non-FEHA causes of action asserted by the Romans involve statutes
that expressly except an award of costs from the mandatory provisions of section 1032,
subdivision (b), as does Government Code section 12965, subdivision (b). For example,
Civil Code sections 52 and 54.3, the remedial provisions for the Romans’ Unruh Civil
Rights Act and DPA claims, authorize a fee award only to prevailing plaintiffs but are
silent as to an award of costs to a prevailing defendant. (See generally Turner v.
Association of American Medical Colleges (2011) 193 Cal. App. 4th 1047, 1058-1059
                                         21
(Turner).) Plainly, then, if the Romans’ pleading of non-FEHA causes of action had led
BRE to incur additional allowable costs (for example, the cost of taking a deposition not
otherwise required to contest the FEHA claim), BRE would be entitled to recover at least
those costs under section 1032, subdivision (b), without first satisfying the
Christiansburg standard. (See Turner, at p. 1073 & fn. 20; cf. Reynolds Metals Co. v.
Alperson (1979) 25 Cal. 3d 124, 129-130 [discussing apportionment of attorney fees
between claims as to which fees are recoverable and those where they are not]; Akins v.
Enterprise Rent-A-Car Co. (2000) 79 Cal. App. 4th 1127, 1133 [“[w]hen a cause of action
for which attorney fees are provided by statute is joined with other causes of action for
which attorney fees are not permitted, the prevailing party may recover only on the
                                18
statutory cause of action”].)        The issue here, however, is the recovery of otherwise
allowable costs incurred as the result of defending intertwined and inseparable FEHA and
non-FEHA claims: Does the Williams rule of discretion apply to costs that cannot be
apportioned between overlapping FEHA and non-FEHA claims or does the mandatory
provision of section 1032, subdivision (b), control?
       In considering the similar issue of fee awards in the context of antidiscrimination
litigation, the Supreme Court has said, “The general rule is that where a non-fee-shifting
claim overlaps with a fee-shifting claim, it does not limit fee awards under the fee-
shifting claim. [Citation.] An exception may arise where to award fees on the fee-
shifting claim would impair legislative polices implicated by the respective claims.”
(Jankey v. Lee (2012) 55 Cal. 4th 1038, 1056.) Applying that principle here, we believe it
would weaken private enforcement of vital antidiscrimination and disability rights
statutes, “tend[ing] to discourage even potentially meritorious suits by plaintiffs with
limited financial resources” (Williams, supra, 61 Cal.4th at p. 113), to compel an award
of costs under section 1032, subdivision (b), simply because the plaintiff, based on the

18
       Whether in this case there were any allowable costs incurred by BRE that can be
allocated to the Romans’ non-FEHA claims must be determined by the trial court on
remand.
                                                  22
same alleged misconduct, had pleaded other civil rights theories in addition to his or her
FEHA causes of action.
       To be sure, plaintiffs with disability access claims like the Romans could elect not
to pursue relief under the Unruh Civil Rights Act or the DPA, relying solely on their
rights under FEHA, thereby controlling “the relative risks, burdens and benefits by
selecting from among several statutory options.” (Molski v. Arciero Wine Group (2008)
164 Cal. App. 4th 786, 791; see Jankey v. Lee, supra, 55 Cal.4th at p. 1055 [“Congress’s
concern about not discouraging would-be plaintiffs from availing themselves of the ADA
thus offers no reason to preclude states from establishing different fee award regimes for
independently established state law remedies”].) But, by definition, the overlapping costs
with which we are concerned here have not added to the burden of the litigation on the
party defending against FEHA claims; and, as the Williams Court held, the Legislature
expressly intended the trial court to use Christianburg’s asymmetrical standard when
evaluating an award of costs in those instances. (See Turner, supra, 193 Cal.App.4th at
p. 1071 [denying recovery of attorney fees incurred defending overlapping claims arising
under Civil Code sections 52 and 54.3, which authorize fee awards only to prevailing
plaintiffs, and section 55, which also authorizes fee awards to prevailing defendants; “[t]o
conclude that section 55 mandates a fee award to a prevailing defendant for hours
intertwined with the defense of claims under sections 52 and 54.3 would frustrate the
purposes of the unilateral fee-shifting provisions in sections 52 and 54.3 and undermine
enforcement of section 55, even where its inclusion would not add to the burden of the
litigation”]; see generally Crowley v. Katleman (1994) 8 Cal. 4th 666, 691 [explaining, in
context of malicious prosecution action, “plaintiff remains free to allege any and all”
alternative factual or legal theories “that a reasonable attorney would find legally tenable
on the basis of the facts known to the plaintiff at the time”].)
       The Supreme Court’s decision in Jankey v. Lee, supra, 55 Cal. 4th 1038 does not
compel a different result. In Jankey the Supreme Court considered the relationship of the
“broadly worded two-way fee-shifting clause” in actions under Civil Code section 55,

                                              23
part of the DPA, and the narrower provision in the federal Americans with Disabilities
Act of 1990 (42 U.S.C. § 12101 et seq.; § 12101 et seq. (ADA)), which, as held in
Christiansburg Garment Co. v. EEOC, supra, 434 U.S. 412, “allows defendants fees only
for responding to frivolous claims and makes fee recovery discretionary.” (Jankey, at
pp. 1045, 1047.) The Court held the ADA does not preempt Civil Code section 55
insofar as the state law affords prevailing defendants a broader entitlement to recovery of
attorney fees than would federal law. (Jankey, at pp. 1049-1056.) After discussing
general preemption principles, the doctrine of conflict preemption and quoting language
from section 501, subdivision (b), of the ADA that disavows any broad preemptive intent,
permitting states to enact and enforce complementary laws protecting the rights of
individuals with disabilities, the Court concluded, absent congressional intervention,
“California has every right to adopt whatever fee regime it deems appropriate upon
invocation of state law remedies. It may establish both the costs of and the potential
payoffs for seeking a state remedy while leaving undisturbed the corresponding costs and
payoffs that flow from invocation of a comparable federal remedy.” (Jankey, at p. 1054.)
Civil Code section 55’s fee-shifting provision does not stand as an obstacle to the
accomplishment of Congress’s purpose in limiting fees under the ADA to the prevailing
defendant, the Court reasoned, because “it is only the invocation of the state law remedy,
and not the ADA, that triggers the award of fees in cases of overlap[;] it is only the state
law remedy, and not the ADA, that stands to be chilled by the broader availability of
defense fees. Plaintiffs can always sue under the ADA alone . . . .” (Jankey, at p. 1055.)
        The Jankey Court, however, addressed only the doctrine of federal preemption and
concluded no congressional policy precluded a mandatory award of attorney fees under
state law when those fees overlapped with fees incurred in defending a claim under the
       19
ADA.        Because the issue had not been properly presented in the trial court or court of



19
       The Supreme Court’s opinion did include a single paragraph explaining nothing in
the text or legislative history of Civil Code section 55 indicated a fee recovery under that
                                              24
appeal, the Court declined to consider the markedly different question whether any state
legislative objectives would be impaired by an award of fees for work on overlapping
state law claims when the California Legislature had expressly limited or precluded
defense fees for some of those claims. (Jankey v. Lee, supra, 55 Cal.4th at p. 1056,
fn. 16.) That was the issue presented in Turner, supra, 193 Cal. App. 4th 1047, in which
the appellate court held a trial court is not required to award attorney fees to a prevailing
defendant under the bilateral prevailing party provision in Civil Code section 55 for
attorney hours inextricably intertwined with the hours incurred in defending claims under
Civil Code sections 52 and 54.3: “When the Legislature enacted the unilateral,
‘prevailing plaintiff’ fee-shifting provisions in sections 52 and 54.3, it created an
exception to section 55 by implication, prohibiting a fee award to a prevailing defendant
for the same hours devoted to defending claims under sections 52 and 54.3.” (Turner, at
p. 1054.)
       For the reasons discussed above, we follow the path marked in Turner by our
colleagues in Division Five of the First Appellate District: Government Code
section 12965, subdivision (b)’s exception to the mandatory award of litigation costs
under section 1032, subdivision (b), implements a clear legislative goal of encouraging
potentially meritorious FEHA suits. (Williams, supra, 61 Cal.4th at p. 112.) Although
section 1032, subdivision (b), also serves an important purpose, relieving a party whose
position was vindicated in court of the basic costs of litigation, when those costs have not
been increased by the inclusion of additional theories of liability to the primary FEHA
claim asserted, the express public policy of Government Code section 12965,
                             20
subdivision (b), controls.        Unless the FEHA claim was frivolous, only those costs
properly allocated to non-FEHA claims may be recovered by the prevailing defendant.


provision should be limited as a matter of state law based on the overlap with federal
remedies. (Jankey v. Lee, supra, 55 Cal.4th at p. 1056.)
20
      The same outcome may be reached by a somewhat different route: The so-called
American rule is that each party to a lawsuit ordinarily bears his or her own attorney fees.
                                            25
          c. The trial court has discretion to consider the financial circumstances of the
             losing plaintiff in determining reasonable costs
       The Romans also contend the trial court abused its discretion in awarding the full
amount of costs sought by BRE notwithstanding Mr. Roman’s indigency. We agree with
the Romans that the trial court has discretion to deny or reduce a cost award to a
prevailing FEHA defendant when a large award would impose undue hardship on the
plaintiff—the financial circumstances of the losing plaintiff and the impact of the award
on that party are relevant circumstances in determining whether the costs to be awarded
are “reasonable in amount” within the meaning of Government Code section 12965,
                                                           21
subdivision (b), and section 1033.5, subdivision (c)(3).        (See Holman v. Altana Pharma
U.S., Inc. (2010) 186 Cal. App. 4th 262, 283-285 [citing Christiansburg standard and
holding expert witness fees awarded to prevailing FEHA defendant under section 998
may be “scaled” to the parties’ relative financial resources]; Seever v. Copley Press, Inc.
(2006) 141 Cal. App. 4th 1550, 1561-1562 [same]; see also Garcia v. Santana (2009)
174 Cal. App. 4th 464, 476-477 [in determining the amount of attorney fees to be awarded



(See, e.g., Trope v. Katz (1995) 11 Cal. 4th 274, 278.) When a fee shifting statute alters
that general rule as to some but not all causes of action at issue in a lawsuit, the provision
calling for the exception to the general rule (the award of attorney fees to the prevailing
party) applies not only to the causes of action for which attorney fees are permitted but
also to any other cause of action that is intertwined with and inseparable from those
claims. (Reynolds Metals Co. v. Alperson, supra, 25 Cal.3d at pp. 129-130 [“[a]ttorney’s
fees need not be apportioned when incurred for representation on an issue common to
both a cause of action in which fees are proper and one in which they are not allowed”].)
Here, the general rule pursuant to section 1032, subdivision (b), is that ordinary litigation
costs are recoverable by the prevailing party. Government Code section 12965,
subdivision (b), creates an exception to that rule for FEHA cases, allowing a prevailing
defendant to recover costs only upon a showing the lawsuit was objectively groundless.
By a parity of reasoning to the cases regarding allocation of attorney fees, that provision
establishing an exception to the general rule for an award of costs should apply to any
other cause of action that is intertwined and inseparable with the FEHA claims.
21
        Section 1033.5, subdivision (c), provides, “Any award of costs shall be subject to
the following: [¶] . . . [¶] (3) Allowable costs shall be reasonable in amount.”
                                              26
to the prevailing party when the statute requires that the fee be reasonable requires
consideration of the financial circumstances of the losing party].) Indeed, although the
Supreme Court in Williams, supra, 61 Cal.4th at p. 97, disapproved the holding of Knight
v. Unified School Dist., supra, 132 Cal. App. 4th 121, rejecting application of the
Christiansburg standard to the award of costs to a prevailing FEHA defendant, it
nonetheless cited with approval the Knight court’s observation that equitable
considerations may warrant the denial or reduction in amount of a cost award to the
prevailing FEHA defendant. (See Williams, at pp. 113-114, citing Knight, at pp. 135-
        22
136.)
             In this case, however, the cost award was against the Romans jointly, not solely
against Mr. Roman. Such a joint award against multiple plaintiffs who sued jointly on
the same liability theories is proper. (Ducoing Management, Inc. v. Superior Court
(2015) 234 Cal. App. 4th 306, 315.) “‘The reason is that in most cases where a defendant
is entitled to costs as of right because plaintiffs took nothing in their joint action, there
will be nothing to apportion. The costs are joint and several because the plaintiffs joined
together (represented by the same attorney) in a single theory of liability against a
defendant who prevailed.’” (Ibid.; accord, Acosta v. SI Corp. (2005) 129 Cal. App. 4th
1370, 1376.) In rejecting the Romans’ hardship claim as a ground for striking the cost
bill, the trial court emphasized that no evidence had been presented that Ms. Roman was
indigent or, in light of her recovery of more than $42,000 in a settlement of claims in this
litigation against the company BRE had hired to handle customer calls, that requiring her
to pay the cost award would be unjust or create an undue financial burden.



22
        In explaining why consideration of financial burden and other equitable factors
was not an adequate substitute for the Christiansburg standard in protecting a potential
FEHA plaintiff’s right of access to the courts, the Supreme Court explained, “[T]he
theoretical possibility of later obtaining a reduction of costs is at best an imperfect
assurance to the employee contemplating a FEHA action.” (Williams, supra, 61 Cal.4th
at p. 114.)
                                                 27
       On this record the trial court’s ruling was not an abuse of discretion. However,
because we reverse the cost award and remand for reconsideration in light of Williams,
the Romans should be permitted to introduce additional evidence regarding financial
hardship when the matter is again presented to the trial court.
                                     DISPOSITION
       The judgment on the merits in favor of BRE is affirmed. The postjudgment order
awarding costs is reversed and the cause remanded for further proceedings not
inconsistent with this opinion. The parties are to bear their own costs on appeal.




                                                  PERLUSS, P. J.

       We concur:



              ZELON, J.



              STROBEL, J.*




*       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
                                             28